DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on October 25, 2021.

Drawings
3.	The drawings were received on August 7, 2019.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1, 3-31 and 35-37 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A battery voltage boosting system comprising: 
 	a switch configured to connect a voltage boosting circuit to a battery; 
 	said switch configured to automatically connect said voltage boosting circuit to the battery based on an output voltage of the battery; and 
 	said voltage boosting circuit comprising: 
 	 	a collector of a PNP transistor coupled to a base of an NPN transistor; 

 	 	said collector of said NPN transistor coupled to an emitter of said PNP transistor through a resistor and a diode.

 	Regarding claims 12-21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A battery voltage boosting system comprising: 
 	 	a switch configured to connect a voltage boosting circuit to a battery;
 	 	said voltage boosting circuit comprising: 
 	 	 	a collector of a PNP transistor coupled to a base of an NPN transistor; 
 	 	 	a collector of said NPN transistor coupled to the battery through an inductor when said switch is positioned to connect said voltage boosting circuit to the battery; and 
 	 	 	a collector of said NPN transistor coupled to an emitter of said PNP transistor through a resistor and through said inductor.

 	Regarding claims 22-26, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A battery voltage boosting system comprising: 
 	 	a switch configured to connect a voltage boosting circuit to a battery;
said voltage boosting circuit disposed in a disc-shaped housing; and
 	 	said voltage boosting circuit comprising a conductive tab extending from an outer circumference of said disc-shaped housing, said conductive tab comprising a terminal connector of said voltage boosting circuit.

 	Regarding claims 27-31, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for boosting a battery voltage comprising: 
 	 	sensing an output voltage of a battery; 
 	 	activating a switch if the output voltage of the battery falls below a predetermined amount; 
 	 	boosting voltage by passing current through an inductor and through a collector and an emitter of a first NPN transistor when the switch is activated; and
 	 	controlling the NPN transistor by adjusting a voltage applied to a base of the NPN transistor from a collector of a PNP transistor.

Regarding claim 35, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A battery voltage boosting system comprising: 
 	a switch configured to connect a voltage boosting circuit to a battery; and 
 	said voltage boosting circuit comprising: 
 	 	a collector of a PNP transistor coupled to a base of an NPN transistor; 
 	 	a collector of said NPN transistor coupled to the battery through an inductor when said switch is positioned to connect said voltage boosting circuit to the battery; 
 	 	said collector of said NPN transistor coupled to an emitter of said PNP transistor through a resistor and a diode; and 
 	 	a capacitor and a Zener diode in parallel with a load when said switch is positioned to connect said voltage boosting circuit to the battery.

Regarding claims 36-37, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A battery voltage boosting system comprising: 
 	a switch configured to connect a voltage boosting circuit to a battery; 
 	said voltage boosting circuit connected to a battery clip; and 
 	said voltage boosting circuit comprising: 
 	 	a collector of a PNP transistor coupled to a base of an NPN transistor; 
 	 	a collector of said NPN transistor coupled to the battery through an inductor when said switch is positioned to connect said voltage boosting circuit to the battery; and 
 	 	said collector of said NPN transistor coupled to an emitter of said PNP transistor through a resistor and a diode.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838